Citation Nr: 1220678	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972, and from April 1975 to March 1977.            

This case comes before the Board of Veterans Appeals (the Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board remanded this matter for additional medical inquiry in December 2010.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its December 2010 remand, the Board discussed recent changes to VA regulations regarding claims to service connection for PTSD.  38 C.F.R. § 3.304(f)(3) (2011).  The Board noted that, in light of the recent changes, an additional medical opinion was required here.  In particular, the Board discussed the need for an opinion commenting on whether the Veteran has PTSD or any other psychiatric disorder, and if so, whether the examiner believed that any in-service stressor(s) related to the diagnosed psychiatric disorder.  The Board also requested a discussion of the Veteran's claimed stressors in service.  

In response to the Board's remand request, the Veteran underwent VA examination in January 2011.  In the report of record, the examiner found that the Veteran did have combat experience in Vietnam, and did undergo stressful circumstances there.  However, the examiner did not specify which stressor (or stressors) was experienced during these circumstances, and did not otherwise provide a detailed assessment of each of the Veteran's claimed stressors.    

The Board recognizes that the January 2011 VA examiner ultimately found that the Veteran did not have PTSD, or any other diagnosable psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  But the Board must balance those findings with the evidence of record showing that VA has provided the Veteran with psychiatric treatment over a several year period.  As such, the January 2011 report's lack of discussion regarding the Veteran's in-service stressors is significant.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of the Veteran's treatment for any acquired psychiatric disability, to include PTSD, from VA medical facilities and any other non-VA medical facility identified by the Veteran.  All VA outpatient treatment records dated from May 2008 to the present should be obtained.  All records obtained should be associated with the claims file.

2.  After receipt of any additional records, schedule the Veteran for another VA psychiatric examination by a psychiatrist or psychologist to determine the nature, extent, and etiology of an acquired psychiatric disorder, to include PTSD, depression, anxiety or any other psychiatric disorder.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  

In the report of record, the examiner should solicit from the Veteran his claimed stressors, and then should discuss in detail each of the Veteran's claimed stressors.  The examiner should address any claimed stressor related to the fear of hostile military or terrorist activity.  

The examiner should then make a determination whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) that support the diagnosis.  The examiner should address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  The examiner should specifically address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that PTSD is a result of one or more in-service stressor.  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain why.

The examiner should also address whether the Veteran has any other diagnosed acquired psychiatric disorder such as depression, or an anxiety disorder.  If such a disorder is found, the examiner should address whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any other diagnosed acquired psychiatric disorder is related to service.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  Any opinion provided should include a discussion of the medical evidence of record.  The basis for the conclusions reached should be stated in full, and any diagnosis or opinion contrary to those already of record should be reconciled, to the extent possible.  A copy of the examination report and opinion should be associated with the Veteran's VA claims folder.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim, in consideration of the amended regulation, by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON THE NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


